       Case 1:20-cv-00361-CL      Document 32   Filed 01/25/21   Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




NELDA ADKINS, JANEL SHOWERS,
MARLA SEESE, et al.,

            Plaintiffs,                                 Civ. No. 1:20-cv-00361-CL

                    v.                                  JUDGMENT


CITY OF PHOENIX POLICE DEPARTMENT,
JEFFREY PRICE,

            Defendants.

_____________________________________


      This action is DISMISSED.


      DATED: 1/25/2021

                                      Mary L. Moran, Clerk

                                      By    /s/ Cathy Kramer
                                            Deputy Clerk




1 –JUDGMENT
